Case: 15-12809   Date Filed: 03/30/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12809
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:99-cr-08091-DTKH-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

ANDY PIERRE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 30, 2016)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-12809     Date Filed: 03/30/2016    Page: 2 of 4


         Andy Pierre, through counsel, appeals from the district court’s denial of

his pro se motion for a sentence reduction based on Amendment 782 to the

Sentencing Guidelines, pursuant to 18 U.S.C. § 3582(c)(2). On appeal, he argues

that he was entitled to a sentence reduction under Amendment 782, because his

sentence was based, at least in part, on U.S.S.G. § 2D1.1, and he challenges his

career offender designation based on the Supreme Court’s decision in Johnson v.

United States, 576 U.S.    , 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015), which held

that the residual clause of the Armed Career Criminal Act was unconstitutionally

vague.

         We review de novo a district court’s legal conclusions about the

Sentencing Guidelines and the scope of its authority under 18 U.S.C. § 3582(c)(2).

United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008). Under

§ 3582(c)(2), a district court may reduce the prison sentence of a “defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1). Section 3582(c)(2) does not grant

the district court jurisdiction to consider extraneous resentencing issues, including

collateral attacks on a sentence. United States v. Bravo, 203 F.3d 778, 782 (11th

Cir. 2000). Instead, collateral attacks must be brought under 28 U.S.C. § 2255. Id.




                                          2
              Case: 15-12809     Date Filed: 03/30/2016   Page: 3 of 4


         For a defendant to be eligible for a reduction under § 3582(c)(2), the

Sentencing Commission must have amended the guideline at issue, the amendment

must have lowered the defendant’s sentencing range, and the amendment must also

be listed in U.S.S.G. § 1B1.10(d). See 18 U.S.C. § 3582(c)(2); U.S.S.G.

§ 1B1.10(a)(1) & comment. (n.1(A)). Amendment 782 provided for a two-level

reduction in base offense levels for most drug quantities listed in U.S.S.G.

§ 2D1.1(c), and may serve, when applicable, as the basis for a sentence reduction.

See U.S.S.G. App. C, amend. 782; Id. § 1B1.10(d).

         However, “[w]here a retroactively applicable guideline amendment

reduces a defendant’s base offense level, but does not alter the sentencing range

upon which his or her sentence was based, § 3582(c)(2) does not authorize a

reduction in sentence.” Moore, 541 F.3d at 1330. Thus, where a defendant’s

sentence was based on the guideline range for a career offender under U.S.S.G.

§ 4B1.1, an amendment to the base offense levels applicable to the defendant under

U.S.S.G. § 2D1.1 does not affect the guideline range, because the defendant’s base

offense level under § 2D1.1 “played no role” in the calculation of the guideline

range. Id. at 1327, 1330.

         The district court did not err when it denied Pierre’s motion for a

reduction of his sentence because he was sentenced based on the career offender

guideline under U.S.S.G. § 4B1.1, rather than the drug quantity tables under


                                          3
              Case: 15-12809    Date Filed: 03/30/2016   Page: 4 of 4


U.S.S.G. § 2D1.1. Therefore, he is ineligible for relief based on Amendment 782,

because the amendment did not alter his guideline range. Moore, 541 F.3d at

1327, 1330. Although Pierre now attempts to challenge his career offender

designation, he cannot challenge that determination in a § 3582(c)(2) proceeding.

Bravo, 203 F.3d at 782.

         AFFIRMED.




                                         4